Citation Nr: 1115518	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected synovial chondromatosis with history of arthrotomy of the right knee.

2.  Prior to September 14, 2010, entitlement to an initial rating in excess of 10 percent for service-connected synovial chondromatosis with history of arthrotomy of the right knee.

3.  Beginning September 14, 2010, entitlement to an initial rating in excess of 20 percent for service-connected synovial chondromatosis with history of arthrotomy of the right knee.

4.  Prior to July 21, 2009, entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow.

5.  From July 21, 2009 to November 16, 2009, entitlement to an initial rating in excess of 40 percent for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow.

6.  Beginning November 17, 2010, entitlement to an initial rating in excess of 50 percent for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow.


REPRESENTATION

Veteran represented by:	John H. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to September 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a March 2003 rating decision, the RO, inter alia, denied service connection for a left arm disability.  In a March 2007 rating decision, the RO granted service connection for degenerative joint disease with synovial osteochondromatosis of the left elbow and assigned a 20 percent evaluation.  In a February 2008 rating decision, the RO granted service connection for synovial chondromatosis with history of arthrotomy of the right knee and assigned a noncompensable evaluation from September 12, 2007.  In a March 2008 rating decision, the RO increased the disability evaluation for synovial chondromatosis with history of arthrotomy of the right knee to 10 percent disabling effective the date of service connection.  Subsequently, in a March 2009 rating decision, the RO denied service connection for a left knee disability.  Then in a September 2009 rating decision, the RO increased the disability evaluation for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow to 40 percent from July 21, 2009.  The Veteran perfected an appeal as to all of those decisions.  In August 2010, the Board remanded for further development.  Subsequently, in a December 2010 rating decision, the RO, finding clear and unmistakable error in the evaluation for service-connected synovial chondromatosis with history of arthrotomy of the right knee, retroactively established a 10 percent evaluation from October 21, 2004, and assigned a 20 percent evaluation effective September 14, 2010.  In the same rating decision, the RO also increased the disability evaluation for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow to 50 percent beginning November 17, 2010.  As the increased evaluations granted throughout the appeal do not represent the highest possible benefits, these issues remain in appellate status.   AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2010, the Veteran presented testimony before the undersigned.  A copy of the hearing transcript has been associated with the claims folder.

The Board notes that the Veteran also perfected appeals as to the issues of entitlement to service connection for a low back disability and entitlement to service connection for a right leg disability, which were both the subject of the Board's August 2010 remand.  In the December 2010 rating decision, the RO granted service connection for right leg disability, characterizing it as peripheral neuropathy of the right lower extremity, and assigned a 20 percent disability evaluation effective May 18, 2010.  Similarly, in a January 2011 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, and assigned a 20 percent disability evaluation effective January 26, 2009.  The Veteran has not since indicated disagreement with the disability rating, the effective date, or the RO's determination that granting service connection is a full grant of his claims.  Accordingly, those matters are no longer in appellate status and will be discussed no further.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay in the Veteran's case, the Board finds that further development is necessary before a decision may be made in this case to ensure that all evidence has been associated with the claims folder. 

In the August 2010 remand instructions, the Board directed the AMC/RO to 

Obtain all of the Veteran's outstanding records from the VAMC in Mountain View, Tennessee.  All efforts to obtain these VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

There is no indication in the record that this action was completed.  The only evidence pertaining to this instruction is a small post-it found on the bottom of the January 2011 rating decision.  A hand written notation reads" NO VAMC records from Mt. Home, TN- only exams 1-18-11/ DJO."  The Board finds that this notation does not adequately satisfy its remand directives.  Significantly, there is no documentation as to the steps taken to procure the requested VA treatment records.  Moreover, there is no indication that the AOJ contacted the Veteran to advise him of its inability to obtain these records.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a remand is necessary to obtain any outstanding records from the VAMC in Mountain View, Tennessee and to document all efforts to obtain such records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding records from the VAMC in Mountain View, Tennessee.  All efforts to obtain these VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


